Citation Nr: 1201739	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






REMAND

The Veteran served on active duty from May 1968 to September 1969.  He had additional service with the Army National Guard that included a period of active duty for training from January to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO awarded the Veteran service connection for PTSD and assigned a 10 percent disability rating, effective August 9, 2006.  In a June 2007 decision, a decision review officer increased the Veteran's PTSD disability rating to 30 percent, effective August 9, 2006.  

The instant matter was previously before the Board in January 2011, at which time the Board denied entitlement to an evaluation in excess of 30 percent.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to set aside the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its denial of a rating in excess of 30 percent for the Veteran's PTSD.  The Joint Motion indicated that the Board had improperly focused its analysis on the Veteran's symptomatology rather than the degree to which the Veteran's symptoms affected his social and occupational functioning.  

On remand from the Court, the Veteran's representative provided argument in support of the Veteran's claim for a higher initial rating, wherein he raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU), stating that the Veteran maintains that his PTSD prevents him from obtaining and maintaining substantially gainful employment.  

Regarding the Veteran's employability, a review of the evidence of record shows that the Veteran's had been working 60 hours a week and admitted to being a "workaholic."  During a January 2007 VA examination, the Veteran reported that he had always worked steadily.  He reported that he had been employed at the same car dealership for the past 10 years, where he had started in sales but was then in charge of "deals" (trade-ins and rebates, for example) for car purchases.  At that time, he had no retirement plans, stating that he had to keep busy.  In a March 2007 statement in support claim, the Veteran reported that he worked long hours to avoid the many bad memories that would creep into his head when he was not working or otherwise occupied.  He stated that work and alcohol kept his thoughts at bay.  A VA progress note dated in April 2008 showed that the Veteran had been struggling with depression and was concerned about his job and health care benefits, noting that business had been poor on account of the economy.  In July 2008, the Veteran again expressed fear of losing his job on account of poor business, stating that he needed his job so as to provide health insurance for his wife.  During a March 2009 VA examination, it was noted that the Veteran continued to be employed full time and his job performance and attendance were thought to be good.  

As the last VA compensation examination concerning the Veteran's service-connected PTSD was conducted in March 2009, at which time the Veteran was employed, and the Veteran now asserts that he is unemployable on account of his PTSD, which amounts to an assertion that his service-connected PTSD has increased in severity since March 2009, the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

An examination is also necessary because the Veteran now seeks entitlement to TDIU, which is "not a separate claim for benefits," but is "part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  As noted above, the Veteran was employed at the time of the previous VA examinations and thus, those examination reports do not contain the requisite clinical information regarding the Veteran's employability necessary for the Board to now address the Veteran's claim for a higher rating.  Accordingly, as part of the examination to be afforded on remand, the examiner should specifically assess the Veteran's employability based on consideration of all his service-connected disabilities and his educational and occupational history and experience.  

Under 38 U.S.C.A § 5103A, VA must also "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005). 

A review of the record before the Board indicates that the Veteran may be receiving mental health treatment at the Providence, Rhode Island, VA medical center (VAMC).  Thus, on remand a query should be made to the Providence VAMC for treatment records dated since October 2008 so as to ensure that all potentially relevant records are associated with the claims folder and considered in connection with the Veteran's claim.  As the record also suggests ongoing treatment at the Warwick, Rhode Island, Vet Center, the agency of original jurisdiction (AOJ) should take the necessary steps to ensure that all potentially relevant records from that facility are also associated with the claims folder.  (The claims folder currently contains records from the Vet Center dated through July 2008.)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional records relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

The record also suggests that the Veteran may be receiving mental health treatment at the Providence, Rhode Island, VAMC.  A query should also be made with that facility for any records of treatment of the Veteran since October 2008. 

The record also suggests ongoing treatment at the Warwick, Rhode Island, Vet Center.  A query should also be made with that facility for any records of treatment of the Veteran since July 2008.  

The Veteran should be asked to identify all places of employment since August 2006, including any current employment.  The AOJ, with proper authorization, should contact each.  Information should be sought regarding the Veteran's loss of time at work because of service-connected disability.

2.  After completing the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher initial evaluation for his service-connected PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should specifically consider the Veteran's PTSD symptomatology and provide an assessment of how the Veteran's PTSD symptoms affect his occupational and social functioning.  The examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously provided by VA examiners in January 2007 (GAF score of 60) and March 2009 (GAF score of 50).  The examiner should explain the differences in the GAF scores provided in January 2007 and March 2009.

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his PTSD, the Veteran is service connected for tinnitus.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to provide an assessment of how the Veteran's PTSD symptomatology affects his social and occupational functioning.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 30 percent for the Veteran's service-connected PTSD.  Any staged ratings as deemed appropriate should be assigned.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's rating claim.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  (If a TDIU rating is not granted, the SSOC should address this issue.)
Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

